Giegerich, J. (dissenting).
I dissent from the conclusion reached in the prevailing opinion that the defendant sought by his defense merely to show the entire agreement and not to alter or reform the writing. The agreement in question is as follows:
“ I, O. G. Glover, of the city of Hew York, doing business at 100 Hassan street, borough of Manhattan, city of Hew York, party of the first part, do hereby contract with Frank E. Gore, of the city of Hew York, party of the second part, to build for the party of the second part, for the sum of six hundred ($600.00) dollars, and to be delivered in six weeks from date of this instrument the following described machinery:
“ Six number 6% inch O. G. Glover Hational Wire *475Stitchers, upon the following conditions, to wit: said party of the first part to draw between the 2d day of December, 1904, and the 13th 'day of January, 1905, a sum not exceeding six hundred ($600.00) dollars on which no'amount larger than one hundred ($100,00) dollars to be drawn weekly and said machinery to be the property of the party of the second part at any and all times.
“ G. G. Glovee.
“Witness: John A. Rooney.”
The installments were paid by the plaintiff as provided; but, after the machines were built, instead of delivering them to the plaintiff, the defendant sold them for the sum of $990, turning over to the plaintiff oidy $520. This action is brought in conversion to recover the difference of $470.
The defendant pleaded, and was allowed to give evidence at the trial, that the transaction was a loan of money and not a purchase of the machine and that only the sum of $80 with certain interest remained due, for which amount the court rendered judgment, and from which judgment the plaintiff has appealed. The plaintiff’s attorney made proper objection on the ground that the parol evidence admitted tended to alter, vary and contradict a written contract and on the ground of the lack of jurisdiction of the court to entertain the defense.
I recognize the role referred to in the prevailing opinion that it is competent to show by parol evidence that an absolute bill of sale was intended to operate as a chattel mortgage simply. This rule and its history were discussed in Marsh v. McNair, 99 N. Y. 174, where the court observed that the rule was an exception to the general rule of evidence forbidding the contradiction or explanation of written instruments by parol evidence and that it had long been established in the law of this State; that it grew up in the equity courts from the efforts of equity judges to prevent forfeitures, to relieve against frauds and to enforce the equitable maxim, “ Once a mortgage always a mortgage ”. It was supposed that the evidence did not contradict the instrument, bit* *476simply showed the purpose for which it was given, and that the instrument, although purposely made absolute, was so made simply for the purpose of giving security to the party to whom it was given, which was not really inconsistent with its form. Hence, it was conceived that parol evidence showing the purpose was not an invasion of the general rule forbidding such evidence to vary, explain or contradict a written instrument. The rule having been established in chancery, was finally, after the Code, and the union of law and equity jurisdiction in the same court, made applicable to-cases both in law and in equity. In that case, the plaintiff had assigned a life insurance policy to one Gibson by an assignment absolute in form, for the express consideration of one dollar “ and for other valuable considerations On the same day and at the same place, she, with her two sons, also-executed an instrument of which the following is a copy:
“ This is to certify that in consideration of crediting CL H. Marsh at the Exchange Bank of Lima, $363.72, paying mortgage (on property formerly deeded by J. B. Marsh, in Avon, to O. W. Gibson) given by William F. Bussell to 0. H. Marsh, $110.46, and endorsing $35.82 note made by 0. H. Marsh June 8, 1871, for $300, we jointly and severally sell, assign and transfer all our right, title and interest to two policies, Nos. 4277 and 4287, upon the lives of Charles H. Marsh and John B. Marsh, issued by the National Life Insurance Company of the United States of America to Chauncey W. Gibson, of Lima, N. Y.
“ Dated Avon, N. Y. May 23, 1872.
“ J. B. Marsh,
“ C. H. Marsh,
“Mart Marsh.”
Upon the trial, the plaintiff gave parol evidence tending to show that the instrument was executed by her upon the assurance that it was only intended as collateral security and that she signed it for that purpose.
In summing up its conclusion, the court held that both instruments must be construed together, and said (p. 179) : “ This instrument is more than an assignment. It contains *477what both parties agreed to do. It shows that the assignment was made for the purposes mentioned, and precisely what Gibson was to do in consideration thereof. He became bound to do precisely what was specified for him to do, and he could have been sued by the assignors for damages if he had failed to perform. Hence the instrument is not a •mere assignment or transfer of the policy. It is a contract in writing within the rule which prohibits parol evidence to •explain, vary or contradict such contracts.”
All this is as true of the contract before us in this case as it was of that contract.
So far as concerns the danger that injustice will be done if this judgment is reversed with an opinion which would virtually compel a judgment in plaintiff’s favor upon a new trial, that is a consideration which ought not to influence this court in a case as plain as this upon the law.
The same consideration is present in many cases where the rule against varying a writing by parol is enforced.
Moreover, it is by no means clear that the defendant would be without a remedy. In this case, as in Marsh v. McNair, supra, there was no allegation or proof that the •execution of the instrument was induced by any fraud or that it was executed by the parties under any mutual mistake of fact, but, simply, that the instrument was intended to be held and used as collateral security. The court further •observed in that case that, if the plaintiff could show that the agreement failed to express the real intent of the parties, through their mutual mistake, she could have it reformed; •or, if she could show that she was induced to execute it by the fraud of Gibson, she might have it annulled.
It is true, therefore, in one sense, that no question of the power of the Municipal Court to entertain an equitable •defense is involved in this appeal, because, as just shown, the judgment is one that should be reversed even if obtained in a court having equity powers;
If, however, a reversal had been ordered, then the question of the power of the Municipal Court would be involved in determining which, if either, of the remedies pointed out •in Marsh v. McNair, supra, would be available to the de*478fendant upon a new trial in the Municipal Court, which has jurisdiction where the defendant sets up fraud to defeat a written contract, as he is setting up a legal, not an equitable defense in such a case: and to the extent that he asks for no affirmative relief the District Court had and the Municipal Court has jurisdiction. Estelle v. Dinsbeer, 9 Misc. Rep. 485; Malkemesius v. Pauly, 17 id. 371; Milella v. Simpson, 47 Misc. Rep. 690.
Where, however; the defense is not based on fraud, but on grounds cognizable only in equity, I do not think the Municipal Court could entertain it, as its power to entertain equitable defenses is limited to such defenses in summary proceedings. Mun. Court Act, § 2, subd. 2.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Judgment affirmed, with costs.